DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (Invention I) in the reply filed on 05/04/2022 is acknowledged.  Claims 36-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 21-38 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

5.	Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over US20140350105(11/27/2014; IDS filed 06/08/2021) in view of US20060280721 (12/14/2006; IDS filed 06/08/2021), Le Sann et al. (Org Biomol Chem. 2005 May 7;3(9):1719-28. Epub 2005 Mar 31; IDS filed 06/08/2021), and US20110237666 (09/29/2011; IDS filed 06/08/2021), US20120329742 (12/27/2012 IDS filed 06/08/2021).
US20140350105 teaches the use of ketogenic precursors to quickly produce elevated and sustained levels of ketone bodies in the blood and methods for assisting the body's transition into nutritional ketosis;  specifically, the use of a combination of medium chain triglycerides (MCT) with mineral salts of beta-hydroxybutyrate (.beta.HB) is presented to provide an easy and accelerated method for inducing and sustaining nutritional ketosis (see paragraph [0003]).  US20140350105 teaches a composition, comprising: at least one medium chain fatty acid or ester thereof; and at least one beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is comprised of a beta-hydroxybutyrate salt, or a combination of beta-hydroxybutyrate precursor and beta-hydroxybutyrate salt, see claim 1; wherein the at least one beta-hydroxy butyrate compound is racemic DL-beta hydroxybutyrate or the single isomer R-beta hydroxybutyrate, see claim 5. The R-beta hydroxybutyrate is also referred to as D-beta-hydroxybutyrate and is considered enantiomerically pure. US20140350105 teaches the composition is delivered in the form of a ready-to-drink formula, see para [0041] which reads on foodstuff.  US20140350105 teach the at least one beta-hydroxybutyrate compound comprises one or more of: a beta-hydroxybutyrate salt comprising sodium beta-hydroxybutyrate, arginine beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta-hydroxybutyrate, magnesium beta-hydroxybutyrate, lithium beta-hydroxybutyrate, lysine beta-hydroxybutyrate, histidine beta-hydroxybutyrate, ornithine beta-hydroxybutyrate, creatine beta-hydroxybutyrate, agmatine beta-hydroxybutyrate, or citrulline beta-hydroxybutyrate; a salt mixture further comprising beta-hydroxy butyrate sodium salt, beta-hydroxy butyrate potassium salt, beta-hydroxy butyrate calcium salt, beta-hydroxy butyrate magnesium salt or combination thereof; or a combination of a beta-hydroxybutyrate salt and 1,3-butanediol, beta-hydroxybutyrate salt and ethyl acetoacetate, beta-hydroxybutyrate salt and ethyl beta-hydroxybutyrate, a salt mixture and 1,3-butanediol, a salt mixture and ethyl acetoacetate, or a salt mixture and ethyl beta-hydroxybutyrate, see claim 2. Such teaching of beta-hydroxy butyrate sodium salt, beta-hydroxy butyrate potassium salt, beta-hydroxy butyrate calcium salt would be considered enantiomerically enriched beta-hydroxy butyrate sodium salt,  enantiomerically enriched beta-hydroxy butyrate potassium salt, and enantiomerically enriched beta-hydroxy butyrate calcium salt.  See entire publication and claims especially claims 1-10 and paragraphs [0032]-[0043].
The teachings of the reference differ from the claims in that the reference does not teach the recited foodstuff comprising free acid β-hydroxybutyrate and a base wherein the base is less than a 1:1 molar equivalent with respect to the free acid β-hydroxybutyrate

US20060280721 teaches nutritional supplements and therapeutic compositions comprising (R)-3-hydroxybutyrate derivatives and compositions for inducing ketosis by elevating ketone body concentrations in blood where the compositions can be used therapeutically to treat several diseases and also can be used as nutritional supplements to increase metabolic efficiency (see claims 1-24  and paragraph [0020]).  US20060280721 teaches that to maintain elevated blood ketone body concentrations over a 24 hour period, delayed release formulations can be used; and that the release of the (R)-3-hydroxybutyrate derivatives can be controlled by a number of formulation techniques such as enteric coatings, film coatings, microencapsulation and the like which can be used to retard release of the (R)-3-hydroxybutyrate derivatives (see [0058]).  US20060280721 teaches that although (R)-3-hydroxybutyrate and acetoacetate could be administered directly to achieve elevated levels of ketone bodies in a subject, however, direct administration of these compounds is impractical and dangerous. For example, direct administration of either (R)-3-hydroxybutyrate or acetoacetate in their acid form can result in significant acidosis following rapid absorption from the gastrointestinal tract. Administration of the sodium salt of these compounds is also unsuitable due to a potentially dangerous sodium overload that would accompany administration of therapeutically relevant amounts of these compounds.  

Le Sann et al. teach enantioselective syntheses of β-hydroxycarbonyl compounds which can be used to make enantiomerically pure (D)-β-hydroxybutyrate (see entire publication especially pages 1719-23 and schemes 1-2).

US20110237666 teaches hyydroxybutyrate ester and medical use thereof encompassing a compound which is 3-hydroxybutyl 3-hydroxybutyrate (Ketone Ester of instant application) enantiomerically enriched with respect to (3R)-hydroxybutyl (3R)-hydroxybutyrate of formula (I) which is an effective and palatable precursor to the ketone body (3R)-hydroxybutyrate and may therefore be used to treat a condition which is caused by, exacerbated by or associated with elevated plasma levels of free fatty acids in a human or animal subject, for instance a condition where weight loss or weight gain is implicated, or to promote alertness or improve cognitive function, or to treat, prevent or reduce the effects of neurodegeneration, free radical toxicity, hypoxic conditions or hyperglycaemia.  See entire publication especially claims 1-9 and paragraphs [0008]-[0033].

US20120329742 teaches the stomach acid inhibitors ranitidine and famotidine used to treat upper GI conditions inhibiting the action of histamine on the parietal cell which inhibits acid secretion (see paragraph [0007]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed invention by modifying and/or combining the reference teachings by making a foodstuff composition comprising enantiomerically enriched (D)-β-hydroxybutyrate as taught by US20140350105 or enantiomerically pure (D)-β-hydroxybutyrate made by the enantioselective syntheses of Le Sann et al., and a free base comprising Na+, K+, and Ca+; the foodstuff further comprising 3-hydroxybutyl 3-hydroxybutyrate (Ketone Ester) taught by US20110237666; and the foodstuff composition encapsulated with an enteric coating.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to obtain a foodstuff composition that can be used to produce elevated and sustained levels of ketone bodies in the blood and for inducing and sustaining nutritional ketosis taught by US20140350105 and US20060280721. Further, one of ordinary skill in the art would have been motivated to prepare the foodstuff composition having the recited ratio and amounts of components of the foodstuff free acid and base since US20060280721 teaches that although (R)-3-hydroxybutyrate and acetoacetate could be administered directly to achieve elevated levels of ketone bodies in a subject, however, direct administration of these compounds is impractical and dangerous;  for example, direct administration of either (R)-3-hydroxybutyrate or acetoacetate in their acid form can result in significant acidosis following rapid absorption from the gastrointestinal tract; and administration of the sodium salt of these compounds is also unsuitable due to a potentially dangerous sodium overload that would accompany administration of therapeutically relevant amounts of these compounds.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because making foodstuff comprising β-hydroxybutyrate salts for elevating levels of ketone bodies in the blood and for inducing and sustaining nutritional ketosis are known in the art as shown by the reference teachings.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.




Conclusion

6.	No claims are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652